Case 2:15-cv-00463-RCL-SMD Document 252-35 Filed 01/21/20 Page 1 of 13




                   Exhibit 35
           Case 2:15-cv-00463-RCL-SMD Document 252-35 Filed 01/21/20 Page 2 of 13

From:          Jail <j ail@montgomeryal.gov>
Sent:
To:            Municipal Court Staff <MunicipalCourtStaff@montgomeryal.gov>; Mills, Carnell
               <cmills@montgomeryal.gov>; Gooden, Brenda <bgooden@montgomeryal.gov>; Jail
               <j ail@montgomeryal.gov>
Subject:       Work Detail for Week Ending 5-16-13
Attach:        Work Detail Day Ending 05-16-13.docx




                                                                                         CITY 004916
         Case 2:15-cv-00463-RCL-SMD Document 252-35 Filed 01/21/20 Page 3 of 13

                                                                    WORK DETAIL WEEK ENDING 05/16/2013
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                             Inmate name                                               Sentence                    #of days               Release date                #of              Total# of              Detail                            Mandatory
                                                                                       Date                        sentence                                           days             days                                                       Days
Booking                                                                                                            dto                                                 worke
                                                                                                                                                                                       worked                                                    Served
                                                                                                                                                                      d this
number                                                                                                                                                                 week

  13-4736                    Allen, Devoski                                            05/11/13                         45                06/24/13                         2                  2
  13-2455                    Atkinson, Clarence                                        04/07/13                         80                05/25/13                                           18
  13-4600                    Barnett, Mary                                             05/08/13                          16               05/23/13                         4                  6
  13-4786                    Bethel, Eric                                              05/13/13                         83                08/03/13                         2                  2
  13-3974                    Bradford, Denetra                                         04/19/13                         114               08/10/13                         6                 17
  13-4627                    Bradford, Lanard                                          05/08/13                         51                06/28/13                         1                  1                                                         1
  13-3832                    Brown, Roderika                                           04/15/13                         80                07/03/13                         7                 28
  13-3857                    Butler, Michael                                           04/16/13                         34                05/19/13                         2                  2
  13-4806                    Cargill, Marcus                                           05/13/13                          14               05/26/13                         1                  1
  13-3281                    Carthen, Tremane                                          04/01/13                         74                06/13/13                         5                 20
  13-3193                    Carr, Stanley                                             04/01/13                         81                06/17/13                         7                 37                   KITCHEN
  13-3776                    Charles, David                                            04/13/13                         64                06/15/13                         7                 11                   KITCHEN
  13-3145                    Cook, Jamie                                               03/28/13                         74                06/28/13                                           24                                                         20
  13-3099                    Crenshaw, Ricardo                                         03/26/13                         48                06/05/13                         7                 14                  KITCHEN                                25
  13-3858                    Davis, Reginald                                           04/16/13                         41                05/26/13                                            9
  13-4456                    Ellis, Josephine                                          05/03/13                         55                06/26/13                         5                  7
  13-4277                    Ellis, Julian                                             04/28/13                         109               08/14/13                         7                 17
  13-4475                    Foy, Phillip                                              05/04/13                           8               05/19/13                         1                  1                                                         9
  13-2938                    Hall, Kadeem                                              04/24/13                         65                06/22/13                         7                 23                   KITCHEN
  13-4605                    Hannon, Michael                                           05/08/13                         62                07/09/13                         5                  5
  13-4636                    Harper, Michael                                           05/09/13                          10               05/18/13                         1                  1
  13-3165                    Holiday, Johnnie                                          03/28/13                         95                07/04/13                         7                 29
  13-4607                    Jackson, Brian                                            05/08/13                           9               05/19/13                         5                  5                                                         4
  13-4150                    Jackson, Lori                                             04/25/13                         85                07/22/13                         6                 17
  13-3516                    Jackson, Rodriques                                        04/09/13                         32                05/10/13                         7                 13
  13-4387                    Johnson, Marques                                          05/01/13                         30                05/31/13                         2                  4
  13-4769                    Johnson, Preston                                          05/12/13                          17               05/28/13                         3                  3
  13-4867                    Jones, Christopher                                        05/15/13                         31                06/15/13                         1                  1                                                         1
  13-4631                    Jones, Marcus                                             05/09/13                         75                07/22/13                         4                  4
  13-4290                    King, Octavious                                           04/29/13                          72               07/09/13                         7                 11
  13-1189                    Knight, Debra                                             02/02/13                         46                06/16/13                         6                 16
  13-4581                    Knight, Sharon                                            05/07/13                          28               06/03/13                         3                  4
  13-1179                    Lee, Carchemish                                           02/02/13                         181               09/01/13                         7                 73                                                         30
  13-4782                    Lynch, Shirley                                            05/13/13                          23               06/04/13                         1                  1
  13-2840                    Minor, Richard                                            03/17/13                         31                06/04/13                         1                  1                                                         so
  13-4612                    Mooney, Christopher                                       05/08/13                         43                06/20/13                         5                  5
  13-4426                    Osborne, Jarrett                                          05/02/13                         30                06/01/13                                            1
  13-3861                    Purnell, Eddie                                            04/16/13                         62                06/16/13                         3                 12
  13-4294                    Rainer, Antwan                                            04/29/13                          25               05/24/13                         6                 14
  13-1547                    Reese, Larell                                             02/12/13                         155               07/16/13                         2                 47
   13-4384                   Reynolds, Tunya                                            05/01/13                         53                06/22/13                        7                 14




                                                                                                                                                                                                                                        CITY 004917
         Case 2:15-cv-00463-RCL-SMD Document 252-35 Filed 01/21/20 Page 4 of 13

                                                                    WORK DETAIL WEEK ENDING 05/16/2013
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


   13-2935                   Rivers, Aisha                                              03/22/13                        147                08/14/13                        5                 37
   13-4269                   Sellers, Kevin                                             04/28/13                         26                05/23/13                        1                  4
   13-4606                   Smith, Rebecca                                             05/08/13                        41                 06/18/13                        4                  5
   13-3679                   Smith, Louis                                               04/10/13                        221                11/18/13                        6                 32                                                         2
   13-3771                   Sturdivant, Kimberly                                       03/06/13                        125                07/15/13                        6                 44                                                         8
   13-4588                   Taylor, Sammie                                             05/07/13                         36                06/17/13                        4                  4
   13-4157                   Thomas, Billy                                              04/25/13                         51                06/14/13                                           2
   13-3045                   Ware, Roderick                                             03/26/13                        122                07/24/13                        7                 45
   13-3277                   Washington, Norman                                         03/31/13                        173                11/13/13                                           9                   KITCHEN
   13-4569                   Webb, Nayauna                                              05/07/13                         92                08/06/13                        4                  5
   13-3981                   Webster, Johnny                                            04/19/13                         45                06/02/13                        7                 22
   13-2157                   Whaley, Jeffery                                            02/27/13                         15                05/26/13                        2                  2                                                         75
   13-4521                   Young, Chiquita                                            05/06/13                         17                05/22/13                        6                 10


                                                         ***The 9r@Qg~ highlighted names are County Holds.***




                                                                                                                                                                                                                                        CITY 004918
           Case 2:15-cv-00463-RCL-SMD Document 252-35 Filed 01/21/20 Page 5 of 13

From:            Jail <j ail@montgomeryal.gov>
Sent:
To:              Municipal Court Staff <MunicipalCourtStaff@montgomeryal.gov>; Gooden, Brenda
                 <bgooden@montgomeryal.gov>; Mills, Camell <cmills@montgomeryal.gov>
Subject:         Work Detail Week Ending 5-23-13
Attach:          Work Detail Day Ending 05-23-13.docx


Please look at Johnny Webster and Rodriquez Jackson. Thanks for your time.




                                                                                           CITY 004919
         Case 2:15-cv-00463-RCL-SMD Document 252-35 Filed 01/21/20 Page 6 of 13

                                                                    WORK DETAIL WEEK ENDING 05/23/2013
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                             Inmate name                                               Sentence                    #of days               Release date                #of              Total# of              Detail                            Mandatory
                                                                                       Date                        sentence                                           days             days                                                       Days
Booking                                                                                                            dto                                                 worke
                                                                                                                                                                                       worked                                                    Served
                                                                                                                                                                      d this
number                                                                                                                                                                 week

  13-4736                    Allen, Devoski                                            05/11/13                         45                06/24/13                         6                  8
  13-2455                    Atkinson, Clarence                                        04/07/13                         80                05/25/13                                           18
  13-4739                    Berry, Kena                                               05/11/13                          20               05/30/13                         5                  5
  13-4786                    Bethel, Eric                                              05/13/13                         83                08/03/13                         7                  9
  13-4985                    Bostic, Fernandez                                         05/19/13                           8               05/27/13                         1                  1
  13-3974                    Bradford, Denetra                                         04/19/13                         114               08/10/13                         7                 24
  13-4627                    Bradford, Lanard                                          05/08/13                         51                06/28/13                         5                  6
  13-3832                    Brown, Roderika                                           04/15/13                         80                07/03/13                         7                 35
  13-3281                    Carthen, Tremane                                          04/01/13                         74                06/13/13                         1                 21
  13-3193                    Carr, Stanley                                             04/01/13                         81                06/17/13                         7                 44                   KITCHEN
  13-3776                    Charles, David                                            04/13/13                         64                06/15/13                         7                 18                   KITCHEN
  13-3145                    Cook, Jamie                                               03/28/13                         74                06/28/13                         2                 26                                                         20
  13-3099                    Crenshaw, Ricardo                                         03/26/13                         48                06/05/13                         7                 21                  KITCHEN                                25
  13-3858                    Davis, Reginald                                           04/16/13                         41                05/26/13                                            9
  13-4456                    Ellis, Josephine                                          05/03/13                         55                06/26/13                         2                  9
  13-4277                    Ellis, Julian                                             04/28/13                         109               08/14/13                         7                 24
 12-10898                    Ellis, Robbie                                             12/19/12                          28               06/13/13                         3                  3
  13-4946                    Grant, Willie                                             05/17/13                         109               09/02/13                         3                  3
  13-2938                    Hall, Kadeem                                              04/24/13                         65                06/22/13                         7                 30                   KITCHEN
  13-4605                    Hannon, Michael                                           05/08/13                         62                07/09/13                         7                 12
  13-4636                    Harper, Michael                                           05/09/13                          10               05/18/13                         1                  2
  13-3165                    Holiday, Johnnie                                          03/28/13                         95                07/04/13                         5                 34
  13-4150                    Jackson, Lori                                             04/25/13                         85                07/22/13                         7                 24
  13-3516                    Jackson, Rodriques                                        04/09/13                         32                05/10/13                         7                 20
  13-4387                    Johnson, Marques                                          05/01/13                         30                05/31/13                         1                  5
  13-4896                    Johnson, Merrece                                          05/16/13                          14               05/29/13                         1                  1
  13-4769                    Johnson, Preston                                          05/12/13                          17               05/28/13                         6                  9
  13-4631                    Jones, Marcus                                             05/09/13                         75                07/22/13                         1                  5
  13-4290                    King, Octavious                                           04/29/13                          72               07/09/13                         7                 18
  13-1189                    Knight, Debra                                             02/02/13                         46                06/16/13                         7                 23
  13-4581                    Knight, Sharon                                            05/07/13                          28               06/03/13                         5                  9
  13-4889                    Lawrence, Peter                                           05/16/13                          19               06/04/13                         2                  2
  13-1179                    Lee, Carchemish                                           02/02/13                         181               09/01/13                         7                 80                                                         30
  13-4515                    Lewis, Demetrius                                          05/05/13                         50                06/23/13                         1                  1
  13-4782                    Lynch, Shirley                                            05/13/13                          23               06/04/13                         7                  8
  13-2840                    Minor, Richard                                            03/17/13                         31                06/04/13                         1                  2
  13-4612                    Mooney, Christopher                                       05/08/13                         43                06/20/13                         6                 11
  13-3861                    Purnell, Eddie                                            04/16/13                         62                06/16/13                         4                 17
  13-1547                    Reese, Larell                                             02/12/13                         155               07/16/13                         2                 49
   13-4384                   Reynolds, Tunya                                            05/01/13                        53                 06/22/13                        7                 21
   13-2935                   Rivers, Aisha                                              03/22/13                        147                08/14/13                        5                 42




                                                                                                                                                                                                                                        CITY 004920
         Case 2:15-cv-00463-RCL-SMD Document 252-35 Filed 01/21/20 Page 7 of 13

                                                                    WORK DETAIL WEEK ENDING 05/23/2013
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


   13-4887                   Sanders, Deon                                              05/16/13                         11                06/03/13                        1                  1
   13-4269                   Sellers, Kevin                                             04/28/13                         26                05/23/13                                           4
   13-4963                   Smith, Antonio                                             05/18/13                         54                07/10/13                        2                  2
   13-4606                   Smith, Rebecca                                             05/08/13                        41                 06/18/13                        4                  9
   13-4947                   Smith, Ronrico                                             05/17/13                         19                06/04/13                        2                  2
   13-3679                   Smith, Louis                                               04/10/13                        221                11/18/13                                          35                                                         2
   13-3771                   Sturdivant, Kimberly                                       03/06/13                        125                07/15/13                       7                  51                                                         8
   13-4588                   Taylor, Sammie                                             05/07/13                         36                06/17/13                       7                  11
   13-4157                   Thomas, Billy                                              04/25/13                         51                06/14/13                       5                   7
   13-3671                   Tolliver, Dennis                                           04/10/13                         95                07/15/13                       3                   3
   13-3045                   Ware, Roderick                                             03/26/13                        122                07/24/13                       7                  52
   13-3277                   Washington, Norman                                         03/31/13                        173                11/13/13                                           9                   KITCHEN
   13-4569                   Webb, Nayauna                                              05/07/13                         92                08/06/13                        3                  8
   13-3981                   Webster, Johnny                                            04/19/13                         45                06/02/13                        6                 28
   13-2157                   Whaley, Jeffery                                            02/27/13                         15                05/26/13                                           2                                                         75
   13-4783                   Williams, Latasha                                          05/13/13                         16                05/28/13                        3                  3
   13-4464                   Winn, Jason                                                05/03/13                         36                06/09/13                        5                  6


                                                         ***The pr~Qg~ highlighted names are County Holds.***




                                                                                                                                                                                                                                        CITY 004921
           Case 2:15-cv-00463-RCL-SMD Document 252-35 Filed 01/21/20 Page 8 of 13

From:           Jail <j ail@montgomeryal.gov>
Sent:
To:             Municipal Court Staff <MunicipalCourtStaff@montgomeryal.gov>; Gooden, Brenda
                <bgooden@montgomeryal.gov>; Mills, Camell <cmills@montgomeryal.gov>; Jail
                <j ail@montgomeryal.gov>
Subject:        Work Detail for Week Ending 05/30/13
Attach:         Work Detail Day Ending 05-30-13.docx


Please look at Kadeem Hall, Deon Sanders, Ronrico Smith, and Sammy Taylor. Thanks! Have a good weekend!




                                                                                                     CITY 004922
         Case 2:15-cv-00463-RCL-SMD Document 252-35 Filed 01/21/20 Page 9 of 13

                                                                    WORK DETAIL WEEK ENDING 05/30/2013
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                             Inmate name                                               Sentence                    #of days               Release date                #of              Total# of              Detail                            Mandatory
                                                                                       Date                        sentence                                           days             days                                                       Days
Booking                                                                                                            dto                                                 worke
                                                                                                                                                                                       worked                                                    Served
                                                                                                                                                                      d this
number                                                                                                                                                                 week

  13-4736                    Allen, Devoski                                            05/11/13                         45                06/24/13                         5                 13
  13-2455                    Atkinson, Clarence                                        04/07/13                         80                05/25/13                                           18
  13-4786                    Bethel, Eric                                              05/13/13                         83                08/03/13                         7                 16
  13-3974                    Bradford, Denetra                                         04/19/13                         114               08/10/13                         7                 31
  13-4627                    Bradford, Lanard                                          05/08/13                         51                06/28/13                         1                  7
  13-3832                    Brown, Roderika                                           04/15/13                         80                07/03/13                         7                 42
  13-3776                    Charles, David                                            04/13/13                         64                06/15/13                         7                 25                   KITCHEN
  13-3145                    Cook, Jamie                                               03/28/13                         74                06/28/13                                           26                                                         20
  13-5315                    Daniels, Sandra                                           05/28/13                          15               06/15/13                         1                  1
  13-4456                    Ellis, Josephine                                          05/03/13                         55                06/26/13                         6                 15
  13-4277                    Ellis, Julian                                             04/28/13                         109               08/14/13                         7                 31
 12-10898                    Ellis, Robbie                                             12/19/12                          28               06/13/13                         5                  8
  13-4946                    Grant, Willie                                             05/17/13                         109               09/02/13                         7                 10
  13-4503                    Grice, Courtney                                           05/04/13                         64                09/19/13                         7                 11                  KITCHEN
  13-2938                    Hall, Kadeem                                              04/24/13                         65                06/22/13                         7                 37                   KITCHEN
  13-4605                    Hannon, Michael                                           05/08/13                         62                07/09/13                         7                 20
  13-4636                    Harper, Michael                                           05/09/13                          10               05/18/13                                            2
  13/3643                    Herbert, Dalovell                                         04/09/13                         46                07/07/13                         3                  3                                                         45
  13-3165                    Holiday, Johnnie                                          03/28/13                         95                07/04/13                                           34
  13-3649                    Howard, Richard                                           04/09/13                         63                06/10/13                         2                  2
  13-4150                    Jackson, Lori                                             04/25/13                         85                07/22/13                         7                 30                                                         5
  13-4631                    Jones, Marcus                                             05/09/13                         75                07/22/13                         2                  7
  13-4290                    King, Octavious                                           04/29/13                          72               07/09/13                                           18
  13-1189                    Knight, Debra                                             02/02/13                         46                06/16/13                         7                 30
  13-4920                    Knight, Deondrae                                          05/17/13                          28               06/13/13                         4                  4                                                          1
  13-4889                    Lawrence, Peter                                           05/16/13                          19               06/04/13                         5                  6                                                          1
  13-1179                    Lee, Carchemish                                           02/02/13                         181               09/01/13                         7                 87                                                         30
  13-4515                    Lewis, Demetrius                                          05/05/13                         50                06/23/13                         3                  4
  13-5066                    Lewis, Elaine                                             05/21/13                          16               06/05/13                         3                  3
  13-2840                    Minor, Richard                                            03/17/13                         31                06/04/13                         1                  3
  13-4612                    Mooney, Christopher                                       05/08/13                         43                06/20/13                         5                 16
  13-4965                    Norsworthy, Jessica                                       05/18/13                          19               06/07/13                         2                  2                                                         3
  13-3861                    Purnell, Eddie                                            04/16/13                         62                06/16/13                         5                 22
  13-1547                    Reese, Larell                                             02/12/13                         155               07/16/13                                           49
   13-4384                   Reynolds, Tunya                                            05/01/13                        53                 06/22/13                        7                 28
   13-2935                   Rivers, Aisha                                              03/22/13                        147                08/14/13                        6                 48
   13-4887                   Sanders, Deon                                              05/16/13                         11                06/03/13                        6                   7
   13-4963                   Smith, Antonio                                             05/18/13                         54                07/10/13                        7                   9
   13-5135                   Smith, Johnnie                                             05/23/13                         29                06/21/13                        1                   1
   13-4947                   Smith, Ronrico                                             05/17/13                         19                06/04/13                        7                 10




                                                                                                                                                                                                                                        CITY 004923
       Case 2:15-cv-00463-RCL-SMD Document 252-35 Filed 01/21/20 Page 10 of 13

                                                                    WORK DETAIL WEEK ENDING 05/30/2013
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


   13-3679                   Smith, Louis                                               04/10/13                        221                11/18/13                       1                  36                                                         2
   13-4588                   Taylor, Sammie                                             05/07/13                         36                06/17/13                       7                  17
   13-4157                   Thomas, Billy                                              04/25/13                         51                06/14/13                       6                  13
   13-3671                   Tolliver, Dennis                                           04/10/13                         95                07/15/13                       2                   5                                                         3
   13-3045                   Ware, Roderick                                             03/26/13                        122                07/24/13                       7                  59
   13-3277                   Washington, Norman                                         03/31/13                        173                11/13/13                        7                 16                   KITCHEN
   13-4962                   Watkins, Princess                                          05/18/13                         44                07/01/13                        6                  6                                                         1
   13-4569                   Webb, Nayauna                                              05/07/13                         92                08/06/13                        6                 14
   13-4464                   Winn, Jason                                                05/03/13                         36                06/09/13                        7                 13


                                                         ***The gr@qg@highlighted names are County Holds.***




                                                                                                                                                                                                                                        CITY 004924
           Case 2:15-cv-00463-RCL-SMD Document 252-35 Filed 01/21/20 Page 11 of 13

From:          Jail <j ail@montgomeryal.gov>
Sent:
To:            Gooden, Brenda <bgooden@montgomeryal.gov>; Mills, Carnell
               <cmills@montgomeryal.gov>; Municipal Court Staff
               <MunicipalCourtStaff@montgomeryal.gov>; Jail <j ail@montgomeryal.gov>
Subject:       Work Detail Day Ending 06-06-13 .docx
Attach:        Work Detail Day Ending 06-06-13 .docx




                                                                                       CITY 004925
       Case 2:15-cv-00463-RCL-SMD Document 252-35 Filed 01/21/20 Page 12 of 13

                                                                    WORK DETAIL WEEK ENDING 06/06/2013
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                             Inmate name                                               Sentence                    #of days               Release date                #of              Total# of              Detail                            Mandatory
                                                                                       Date                        sentence                                           days             days                                                       Days
Booking                                                                                                            dto                                                 worke
                                                                                                                                                                                       worked                                                    Served
                                                                                                                                                                      d this
number                                                                                                                                                                 week

  13-4736                    Allen, Devoski                                             05/11/13                        45                 06/24/13                        5                 25
  13-5328                    Bailey, Herbert                                            05/28/13                         21                06/19/13                        1                  1                                                         3
  13-2666                    Belser, Miriam                                             03/12/13                         37                07/09/13                        4                  4                                                         84
  13-4786                    Bethel, Eric                                               05/13/13                        83                 08/03/13                        7                 23
  13-5380                    Bolden, Toshekia                                           05/30/13                        109                09/15/13                        4                  4
  13-3974                    Bradford, Denetra                                          04/19/13                        114                08/10/13                        7                 38
  13-4627                    Bradford, Lanard                                           05/08/13                        51                 06/28/13                        2                  9
  13-5528                    Chappelle, Steven                                          06/02/13                         23                06/26/13                        3                  3                                                          2
  13-3145                    Cook, Jamie                                                03/28/13                         74                06/28/13                                          26                                                         20
  13-5458                    Davis, Willie                                              06/01/13                         16                06/17/13                        3                  3
  13-4456                    Ellis, Josephine                                           05/03/13                        55                 06/26/13                        7                 23
  13-4277                    Ellis, Julian                                              04/28/13                        109                08/14/13                        6                 38
 12-10898                    Ellis, Robbie                                              12/19/12                         28                06/13/13                        4                 11
  13-5307                    Gaither, Jeremy                                            05/28/13                         34                06/30/13                        6                  6
  13-5450                    Gilbert, Timothy                                           05/31/13                         34                07/04/13                        4                  4                                                         1
  13-4946                    Grant, Willie                                              05/17/13                        109                09/02/13                        7                 17
  13-5405                    Hall, Nicholis                                             05/31/13                         21                05/31/13                        3                  3
  13-5568                    Hall, Willie                                               06/04/13                        43                 07/17/13                        1                  1                                                         1
   13-4605                   Hannon, Michael                                            05/08/13                         62                07/09/13                        5                 24
   13/3643                   Herbert, Dalovell                                          04/09/13                        46                 07/07/13                        6                  9                                                         45
   13-3165                   Holiday, Johnnie                                           03/28/13                         95                07/04/13                                          34
   13-5367                   Hood,Readonna                                              05/29/13                         30                06/27/13                        7                  7
   13-5230                   Hunter, Rosie                                              05/25/13                         30                06/23/13                        2                  2
   13-4150                   Jackson, Lori                                              04/25/13                        85                 07/22/13                        4                 34                                                         5
   13-5411                   Johnson, Jeruad                                            05/30/13                         14                06/15/13                        3                  3                                                         4
   13-4631                   Jones, Marcus                                              05/09/13                         75                07/22/13                        7                 14
   13-4290                   King, Octavious                                            04/29/13                         72                07/09/13                                          18
   13-4920                   Knight, Deondrae                                           05/17/13                         28                06/13/13                        7                 11                                                         1
   13-1179                   Lee, Carchemish                                            02/02/13                        181                09/01/13                        7                 94                                                         30
   13-4515                   Lewis, Demetrius                                           05/05/13                        50                 06/23/13                        4                  8
   13-5474                   Miller, Raynard                                            06/01/13                        49                 07/19/13                        4                  4
   13-4612                   Mooney, Christopher                                        05/08/13                        43                 06/20/13                        6                 22
   13-5506                   Morris, Corey                                              06/02/13                         22                06/23/13                        2                  2
   13-5125                   Potts, Deon                                                05/22/13                         20                06/10/13                        3                  3
   13-1547                   Reese, Larell                                              02/12/13                        155                07/16/13                        1                 50
   13-2935                   Rivers, Aisha                                              03/22/13                        147                08/14/13                        7                 56
   13-5135                   Smith, Johnnie                                             05/23/13                         29                06/21/13                        6                  7
   13-3679                   Smith, Louis                                               04/10/13                        221                11/18/13                        5                 41                                                         2
   13-5419                   Stephany, Wanda                                            05/31/13                         10                06/09/13                        4                  4
   13-4588                   Taylor, Sammie                                             05/07/13                         36                06/17/13                        7                 25




                                                                                                                                                                                                                                        CITY 004926
       Case 2:15-cv-00463-RCL-SMD Document 252-35 Filed 01/21/20 Page 13 of 13

                                                                    WORK DETAIL WEEK ENDING 06/06/2013
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


   13-5518                   Thomas, Joshua                                            06/02/13                          74               08/16/13                         1                  1                                                         2
   13-5144                   Thomas, Willie                                            05/23/13                          30               06/21/13                         5                  5
   13-3671                   Tolliver, Dennis                                          04/10/13                          95               07/15/13                         4                  9                   KITCHEN                               3
   13-5388                   Tubner, Catrinia                                           05/30/13                         30               06/30/13                         3                  3                                                         3
   13-5516                   Usen, ldorenyin                                            06/02/13                         27               06/29/13                         2                  2                                                         1
   13-3045                   Ware, Roderick                                             03/26/13                        122               07/24/13                         7                 66
   13-3277                   Washington, Norman                                         03/31/13                        173                11/13/13                        7                 22                   KITCHEN
   13-5526                   Walker, Quandarius                                         06/02/13                         64                08/05/13                        4                  4                                                         1
   13-4962                   Watkins, Princess                                          05/18/13                        44                 07/01/13                        7                 13                                                         1
   13-4569                   Webb, Nayauna                                              05/07/13                         92                08/06/13                        6                 20


                                                         ***The qr~fag~ highlighted names are County Holds.***




                                                                                                                                                                                                                                        CITY 004927
